                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                      Plaintiff,                                      8:18CV299

       vs.
                                                                        ORDER
LSAD INVESTMENT PROPERTIES, LLC,

                      Defendant.



       This matter was filed by the plaintiff on June 27, 2018, and a Summons was Requested
and Issued. (Filing No. 1). Federal Rule of Civil Procedure 4(c) requires that “[a] summons must
be served with a copy of the complaint. The plaintiff is responsible for having the summons and
complaint served within the time allowed by Rule 4(m).” Under Federal Rule of Civil Procedure
4(m), “if a defendant is not served within 90 days after the complaint is filed, the court—on
motion or on its own after notice to the plaintiff—must dismiss the action without prejudice
against that defendant or order that service be made within a specified time. To date, Defendant
has not been served the summons and complaint, while the 90-day period under Federal Rule
of Civil Procedure 4 elapsed on September 25, 2018.


Accordingly,


       IT IS ORDERED that the plaintiff is given until Friday, October 19, 2018, at 5 p.m. CST
to show good cause why this court should extend the time for service for an appropriate period.
In the absence of such a showing, the plaintiff’s claims against the defendant will be dismissed,
and a judgment of dismissal without prejudice entered without further notice.


       Dated this 15th day of October, 2018.

                                                     BY THE COURT:

                                                     s/ Cheryl R. Zwart
                                                     United States Magistrate Judge
